Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.        This action responds to the application 16/581,023 filed on 09-24-2019.  
Claims 1-20 are pending.  

Terminal Disclaimer
3. The terminal disclaimer filed on 03-24-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT. 10,425,762 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

      Allowable Subject Matter
4.    The following is an examiner's statement of reasons for allowance: The prior art does not teach that “selecting a plurality of sample point sources from the area source; determining, for each sample point source, energy contributions of the sample point source to two respective successive shells of a plurality of spherical shells that extend from the listener to the predefined near-field distance, the two respective successive shells enclosing the sample point source, wherein the determined energy contributions correspond to sound originating from the sample point source; determining a head-related impulse response (HRIR) for each shell by combining the determined energy contributions that are associated with the respective shell; determining an overall HRIR .   
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
      Independent claims 12 and 20 are allowable for similar reason as claim 1.
      Dependent claims 2-11 and 13-19 are dependency to independent claims 1 and 12.

5.   Claims 1-20 are allowable.
                                            
                                                                 Conclusion
6.      The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
    Mahabub et al. (US 2012/0213375) discloses that a virtual sound source may be moved along a path in three-dimensional space over a specified time period to achieve four-dimensional sound localization. The various embodiments described herein provide methods and systems for converting existing mono, 2-channel and/or multi-channel audio signals into spatialized audio signals have two or more audio channels. The incoming audio signals may be down-mixed, up-mixed or otherwise translated into fewer, greater or the same number of audio channels. The various 
     Luo et al. (US 2015/0055783) discloses that system is disclosed for statistical modelling, interpolation, and user-feedback based inference of head-related transfer functions (HRTF) includes a processor performing operations that include using acollection of previously measured head related transfer functions for audio signals corresponding to multiple directions for at least one subject; and performing Gaussian process hyper-parameter training on the collection of audio signals. A method is disclosed for statistical modelling, interpolation, measurement and anthropometry based prediction of head-related transfer functions (HRTF) for a virtual audio system that includes collecting audio signals in transform domain for at least one subject; applying head related transfer functions (HRTF) measurement directions in multiple directions to the collected audio signals; and performing Gaussian hyper-parameter training on the collection of audio signals to generate at least one predicted HRTF.
     Mahabub et al. (US 2009/0046864) discloses that a virtual sound source may be moved along a path in three-dimensional space over a specified time period to achieve four-dimensional sound localization. A binaural filter for a desired spatial point is applied to the audio waveform to yield a spatialized waveform that, when the spatialized waveform is played from a pair of speakers, the sound appears to emanate from the chosen spatial point instead of the speakers. A binaural filter for a spatial point is simulated by interpolating nearest neighbor binaural filters chosen from a plurality of pre-defined binaural filters. The audio waveform may be processed digitally 
    Gorzel et at. (US 2016/0134988) discloses that systems for delivering three-dimensional, immersive spatial audio to a user over a headphone, where the headphone includes one or more virtual speaker conditions. The methods and systems recreate a naturally sounding sound field at the user's ears, including cues for elevation and depth perception.  Among numerous other potential uses and applications, the methods and systems of the present disclosure may be implemented for virtual reality applications.
    Romigh (US 2015/0156599) discloses that a virtual audio signal for a listener. The method includes estimating spherical harmonic coefficients based on an individual character of the listener. The estimated spherical harmonic coefficients are compared to a distribution of known spherical harmonic coefficients. The estimated spherical harmonic coefficients are iteratively updated and compared to the distribution of known spherical harmonic coefficients until convergence. The individual character and the converged spherical harmonic coefficients are then applied to a mono-channel sound.
     Wilcock et al. (US 2002/0151996) discloses that an audio user interface is provided in which items are represented in an audio field by corresponding synthesized sound sources from where sounds related to the items appear to emanate. An audio cursor, in the form of a synthesised sound source from which a distinctive cursor sound emanates, is movable in the audio field under user control. Upon the cursor being moved close to an item-representing sound source, a related audible indication 
   Slamka et al. (US 2012/0201405) discloses that a combination of techniques for modifying sound provided to headphones to simulate a surround-sound speaker environment with listener adjustments. In one embodiment, Head Related Transfer Functions (HRTFs) are grouped into multiple groups, with four types of HRTF filters or other perceptual models being used and selectable by a user. Alternately, a custom filter or perceptual model can be generated from measurements of the user's body, such as optical or acoustic measurements of the user's head, shoulders and pinna. Also, the user can select a speaker type, as well as other adjustments, such as head size and amount of wall reflections.  
    Yamashita (US 2015/0304790) discloses that an electronic device includes processing circuitry configured to produce an audio sound from a virtual sound source position. The circuitry also acquires from a user-input a sound position information of a perceived sound source position, and then controls an enable or disable of a function of the electronic device based on a relationship between the virtual sound source position and the perceived sound source position.

7.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450

		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 03-25-2021